EACOMBE, Circuit Judge
(dissenting). I am unable to concur with the majority of the court. It seems to me that a trustee in banlcT ruptcy does not perform any act of election of which some debtor of the bankrupt.can take advantage, merely because he fulfills his statutory duty to possess himself of all the property in bankrupt’s possession at the time of the bankruptcy as promptly as he can. It is conceded that if the bankrupt had kept the $30,000 in a private safe in some deposit company, and, upon learning of the appointment of the trustee, had delivered it to the latter, receipt of it would not constitute an election, and I cannot see how the situation is changed by the circumstance that the.bankrupt delivers it in obedience to an order to show cause, or turns over only part of it because he has squandered the remainder. It would seem to be a disastrous rule to apply that, whenever a trustee insists that a bankrupt shall turn over all the property in his possession, he thereby ratifies by election all sorts of transactions which the bankrupt may have had with the persons from whom he got the property; and I am not satisfied that the authorities cited require such an extension of the doctrine of election.